Exhibit 10.63

Lattice Semiconductor Corporation

2009 Bonus Plan

Program Objectives

The purpose of the 2009 Bonus Plan (Plan) is to:

 

  •  

Establish a results-based, pay-for-performance variable compensation plan for
Lattice executives and other employees which motivates, recognizes, rewards,
attracts, and retains our employees

 

  •  

Focus and align employee attention and efforts to contribute to Lattice’s
overall success

 

  •  

Reward positive corporate results and individual performance

Plan Provisions

The Plan consists of two elements. Employees at the level of Director, Vice
President and Corporate Vice President are eligible for the Executive Bonus plan
element. Employees at all other levels are eligible for the General Population
Bonus plan element. All direct Lattice employees, excluding employees eligible
to participate in the Sales Incentive Plan (SIP) and temporary employees, are
eligible to participate in the Plan, provided they meet the term of service
qualification appropriate to their plan element. In order to be eligible for an
incentive payment, employees must be on active status on the date of the payout.
Active status also refers to all direct Lattice employees who are legally
employed but who may not be physically at work.

 

Plan Element

  

Eligible Job Titles

  

Anticipated Bonus

Payout Date

  

Term of Service

Qualification

  

Calculation Based

on 12 Month Annual

Salary rate as of….

Executive    Director, Vice President and Corporate Vice President    One
payment during Q1 2010 approximately six weeks after the end of fiscal year 2009
  

Must be an employee of the company for one full Fiscal Quarter in order to be
eligible for the Plan.

 

Employees who join the company after the beginning of the FY will be eligible on
a pro-rated basis.

   January 4, 2009

 

      1



--------------------------------------------------------------------------------

Other Employees, excluding employees eligible for SIP    All other titles,
except those eligible for participation in SIP   

The bonus amount is designed on an annual basis, but it will be delivered in two
semiannual payments:

 

•        One advance payment in Q3 2009 for Q1 and Q2 (following close of Q2),
and

 

•        Another payment in Q1 2010, following close of fiscal year 2009 (for Q3
and Q4)

  

Must be an employee of the company for one full Fiscal Quarter in order to be
eligible for the Plan.

 

Employees who join the company after the beginning of the FY will be eligible on
a pro-rated basis.

 

If the employee joins the company with less than one full Fiscal Quarter
remaining in the first Fiscal Half year, he/she will not receive the first
semi-annual payment. However, the employee’s total term of service during the
Fiscal Year will be considered in prorating the annual bonus earned, and paid as
the second semi-annual payment.

  

First day of the applicable half of the year

 

•        January 4, 2009 for first semiannual payment

 

•        July 5, 2009 for second semiannual payment

 

If no payment is made for the first Fiscal Half year, the July 5, 2009 rate will
be used for the annual calculation.

Within the Executive Plan element there are four Tiers:

 

1. Directors

 

2. Vice Presidents

 

3. Corporate Vice Presidents without revenue impact (CVP/General Counsel;
CVP/Shared Services & CIO, CVP/R&D, and CVP/Manufacturing Operations)

 

4. Corporate Vice Presidents with revenue impact (Senior VP/CFO, CVP/HDBU,
CVP/LDBU), and CEO

Employees moving into the Executive Plan element, or moving from one tier to
another within the Executive Plan element, or employees temporarily assigned to
a new tier of the Executive Plan element shall have their eligibility adjusted
on a case by case basis, subject to the approval of the CEO. Employees moving
from the Executive Plan element to the General Plan element shall have their
eligibility immediately transferred to the General Plan element.

Employees who terminate from Lattice and are subsequently rehired within the
plan period will have their incentive payment calculated using actual salaries
paid as of the re-hire date.

 

      2



--------------------------------------------------------------------------------

Changes to employees’ plan participation and incentive target will be
communicated in writing. Plan participation and incentive target for newly hired
employees will be communicated in their offer letters.

For U.S. Plan Participants and Participants in Other At-Will Jurisdictions Only:
Participation in this Plan does not alter the at-will employment relationship
that exists in the U.S., or any other at-will jurisdictions, and Lattice
Semiconductor Corporation may terminate a participant’s employment with the
Company at any time for any reason, with or without cause.

Participation in the Plan does not constitute a contract of employment with
Lattice Semiconductor Corporation for any specified period of time nor is it an
entitlement to participate in any other program or any future performance period
under this plan.

Incentive Plan Structure & Funding

The Plan is funded by Company financial performance in terms of GAAP operating
income. Three levels of Company financial performance are projected (labeled L2,
L3, and L4) and the GAAP operating income targets must be met for the Plan to
fund at each of the three levels. In the chart below, funding is listed for a
top performing individual. If company performance falls between two performance
levels (such as between L3 and L4), the Plan will be funded on a curve, as
appears in the graphs below.

Company Financial Performance Structure (Annual Figures)

 

     L2    L3    L4

GAAP Operating Income

   $ 4.6M    $ 8.64M    $ 14.7M

Budget Pool for Executives

   $ 1.15M    $ 1.73M    $ 2.43M

Budget Pool for Other Employees

   $ 1.15M    $ 1.73M    $ 2.43M

Executive Plan Element Funding Levels (% of Annual Salary)

 

•   Tier 1

   •   10%   •   15%   •   22.5%

•   Tier 2

   •   15%   •   22.5%   •   33.8%

•   Tier 3

   •   22.5%   •   33.8%   •   50.6%

•   Tier 4

   •   30%   •   45%   •   67.5%

Other Employee Funding Levels (Note: Annual funding levels appear, but will be
paid semiannually)

 

•   Annual

   •   0.5 months salary    •   0.75 months salary    •   1.0 months salary

For the employees other than executives, the Company will assess corporate
performance after the close of Q2 for the first half of the year. The company’s
actual performance will be compared to the target H1 GAAP Operating Income for
L2, L3 and L4. If actual performance meets or exceeds the total H1 targets under
one of the plan levels and GAAP Operating Income is an amount sufficient to fund
bonuses has been achieved, an advance payment may be made. That

 

      3



--------------------------------------------------------------------------------

payment will be one half of the annual bonus amount, multiplied by .75. This
payment will be considered an advance payment toward the end of year bonus when
final GAAP Operating Income results are known. Final payment is based on the
formula for the year, less any payment that may have been paid following the
first half results.

If the second half results have lowered the projected GAAP Operating Income to
the point where there is no payout, there will be no request for repayment to
the company of what was paid for the first half of the year.

Graphically, these funding curves are as follows, subject to modification based
on individual performance (see Pay for Performance, below):

LOGO [g42372g96x70.jpg]

 

      4



--------------------------------------------------------------------------------

LOGO [g42372g29v97.jpg]

Pay for Performance

The payout under this Plan will be modified by individual employee performance
based on a 5 level rating system (5=highest). Individual performance ratings are
determined by Management at its sole discretion.

The individual performance rating used for the calculation of the bonus shall be
from the most recent evaluation at the time of bonus calculation. In addition,
individuals who are rated a “1” or who are on a Performance Improvement Plan
(PIP) at time of payout are not eligible to receive a bonus under the Plan.

Calculation

Executive Bonus payment:

Annual Bonus Payout = Annual Plan Element Funding x (Individual Performance
Rating/5)

Example, Annual Payment Calculation: Employee participating in the Executive
Bonus Plan element at Tier 1; Company performs at L2 level; Employee has
received a “3” rating out of 5 levels.

10% of Annual Salary x 3/5 = 6% of Annual Salary

 

      5



--------------------------------------------------------------------------------

Other Employee Bonus payment:

First Semi-Annual Bonus Payout = (Annual Plan Element Funding/2) x 0.75 x
(Individual Performance Rating/5)

Second Semi-Annual Bonus Payout = ((Annual Plan Element Funding) x (Individual
Performance Rating/5)) – First Semi-Annual Bonus Payout

Example 1, Two Semi-Annual Bonus Payments: Employee is other than an Executive;
Company performs at L3 level in both halves of the year; Employee has received a
“5” rating out of 5 levels.

 

First Semi-Annual Bonus Payout   = (0.75 months salary/2) x 0.75 x 5/5   = 0.28
months salary Second Semi-Annual Bonus Payout   = (0.75 months salary x 5/5) –
0.28 months salary   = 0.47 months salary

Example 2, Two Semi-Annual Bonus Payments: Employee is other than an Executive;
Company performs at L3 level in first half and L 2 level for the year overall;
Employee has received a “5” rating out of 5 levels.

 

First Semi-Annual Bonus Payout   = (0.75 months salary/2) x 0.75 x 5/5   = 0.28
months salary Second Semi-Annual Bonus Payout   = (0.5 months salary x 5/5) –
0.28 months salary   = 0.22 months salary

Oversight, Administration of and Changes to the Plan

The Compensation Committee will oversee the Plan. The Human Resources department
will administer the Plan. Lattice reserves the right to make changes to the plan
at any time. All changes to the plan must be in writing. Changes to the Plan
that relate to the Executive portion of the Plan must approved by the
Compensation Committee. The CEO must approve any exceptions to the Plan.

Questions, Additional Information

If you have questions about the Plan, contact your manager or HR.

 

      6